Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-3, 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalatian et al. (2016/0182721) in view of Kumar et al. (2015/0350429).   
As to claim 1, Khalatian teaches a computerized-method for task routing for contact and agent in a contact center session handling ([0002]) comprising: allocating a queue an interaction out of the retrieved two or more interactions to an agent or to a team of agents (abstract, [0004-0005, 0095]); presenting the agent or an agent in the team of agents with a digital preview of two or more interactions from the queue of the interaction for consideration via a display unit (console), while the agent is handling the interaction ([0002, 0005-0006] – providing agent a co-browsing preview of a queued contact before and during handling of the contact); and receiving from the agent a decision upon review of the presented digital preview of the two or more interactions, wherein at least one contact is associate to the interactions ([0099] – that cited Figs. 5D & 5E which teaches customer contact 535 comprises two or more interactions with Arthur – Chatting; Paul – Chatting; Vladmir – Waiting and Fig. 13E also display two or more interactions). Khalatian does not explicitly disclose retrieving two or more interactions from a Customer Relations Management (CRM) database based on a 
Khalatian does not explicitly disclose two or more interactions based on a requirement for an outreach.
Kumar teaches the call center of the call handling system include an outbound call queue and making outbound calls to communication devices ([0058]).
It would have been obvious before the effective filing date of claims invention to incorporate the teachings of Kumar into the teachings of Khalatian for the purpose of retrieving two or more interactions from a Customer Relations Management (CRM) database based on a requirement for an outreach to be stored in a queue of proactive contacts in order to determine an appropriate agent to route the call to or to assign an outbound call to.
As to claim 2, Khalatian teaches the computerized-method of claim 1, wherein the allocating is based on at least one of: predetermined set of rules ([0005, 0102] – 
As to claim 3, Khalatian teaches the computerized-method of claim 1, wherein the allocating of the queue of two or more interactions is based on correlation between preconfigured skills and preferences of the agent or the team of agents and one or more predefined criteria which are required to handle the interaction (abstract, [0003, 0005, 0101] – where Khalatian discussed selecting an agent based on the topic of the question or request and a predefined profile of the agent includes indications of the agent’s skills and expertise; providing a co-browsing preview of a queued contacts, allocating an agent from a plurality of agents based at least in part on the contact and a defined set of skills for each of the agents and a selection of the contact from the queue for the selected agent can be received).
As to claim 5, Khalatian teaches the computerized-method of claim 1 wherein the received decision is to accept the interaction ([0099] – where Khalatian teaches agent selects options including take as chat to initiate a chat session with the customer or take as call to initiate a voice call with the customer, hence it would have obvious that accepting the interaction).
Claim 20 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Khalatian teaches a display unit ([0039] – display devices of client computing devices 102, 104, 106, 108, [0077]); a processor ([0030, 0073-0073, 0080, 0116]); orders placed by customer and stored in databased 218 and storage subsystem .

3.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Khalatian and Kumar in view of Peterson et al. (US Patent 7,039,166).
As to claim 4, Khalatian and Kumar do not explicitly disclose the computerized-method of claim 1, wherein the computerized-method further comprising, receiving one or more notes from the agent to record: (i) one or more decision reasoning; or (i) review process; or (iii) observations, or any combination thereof.  However, Khalatian teaches based on the preview, the agent decide to take some action related to the contact; the agent has made a selection by right clicking on the contact and select to initiate a chat session with the customer, initiate a voice call with the customer, or transfer the customer to a different agent ([0098-0100]). Hence, it would have been obvious that the agent observes the preview and decides what action to take. It would have been obvious to incorporate the teachings of receiving notes from the agent about decision reasoning or review process or observations for the purpose of having a record on actions taken by agent for future references.

It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings taking notes (annotates) on the portion of the call to manually create a record of questions, answers, and comments exchanged between the caller and the agent of Peterson into the teachings of Khalatian and Kumar for the purpose of recording notes on reasoning of one or more decisions for later assisting others in the call center.

4.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khalatian and Kumar in view of Philonenko (2002/0131399).
As to claim 6, Khalatian teaches the computerized-method of claim 5 wherein the computerized method further comprising receiving from the agent: a communication channel type to perform the accepted interaction (Figs. 5E and 7A-&C and related text – where Khalatian teaches agent selects options including take as chat to initiate a chat session with the customer or take as call to initiate a voice call with the customer, hence it would have obvious that a chat session to perform chatting with customer and voice channel to perform voice call with customer). Khalatian and Kumar do not explicitly discuss a priority relative to other pending interactions to determine a priority in a personal queue of the agent or in a queue of a team of agents.
Philonenko teaches a priority relative to other pending interactions to determine a priority in a queue of the agent (Fig. 3, [0041]).

As to claim 7, Khalatian does not explicitly disclose the computerized-method of claim 6 wherein the communication channel type is selected from: an outbound phone call, a window for composing an email, a chat, an SMS text message, a pre-packaged fax document, a social messaging or any other media content or connection type. However, Khalatian teaches if the agent finds that the contact was not optimally routed the agent transfers the customer to another channel, for example, from chat session to voice call ([0004]); and agent select to initiate a chat session with the customer or to initiate a voice call with the customer related to the customer contact ([0099]). It would have been obvious that selecting communication channel type related to outbound communication call to customer for the purpose of effectively communicate with the customer and compatible with customer’s device, for example, if customer has telephone then initiating voice outbound call with customer and if the customer has computer then initiating chat session with customer.
As to claim 8, Khalatian does not explicitly disclose the computerized-method of claim 1, wherein the computerized-method further comprising retrieving an interaction from the personal queue of the agent or in a queue of a team of agents and checking the amount of concurrent sessions via the received communication channel type. However, Khalatian teaches placing the contact into a queue for the selected agent and .

5.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khalatian and Kumar in view of Livanos (US patent 5,311,574).
As to claim 13, Khalatian and Kumar do not explicitly teaches the computerized-method of claim 1 wherein the received decision is to reject the interaction. However, Khalatian teaches transferring the contact to another/different agent ([0095, 0099, 0103]), it would have been obvious to incorporate the teachings of decision is to reject the interaction into the teachings of Khalatian for the purpose of offering agents options to reject the interaction if the agent not available and calling back the caller for a specified amount of delay time.
Livanos teaches an incoming call from a caller and there is no agent is available to handle the call, caller prompted for telephone number for call back, the telephone number recorded and the call is disconnected (col. 2, lines 13-55).
It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings of Livanos into the teachings of Khalatian and Kumar for the purpose of offering agents options to reject the 
As to claim 14, Khalatian teaches the computerized-method of claim 13, wherein the computerized-method further comprising receiving a request from the agent to transfer the interaction to a queue of interactions of another agent ([0103] – where Khalatian discussed the agent selects the option to transfer the interaction to another agent) or to a queue of another team of agents or a queue of a predefined criteria or any other queue of interactions.
	As to claim 15, Khalatian and Kumar do not explicitly disclose the computerized-method of claim 13 wherein the computerized method further comprising receiving a request from the agent to reschedule the rejected interaction for a specified amount of time or until a specified date and time and storing the interaction in the database.
	Livanos teaches an incoming call from a caller and there is no agent is available to handle the call, caller prompted for telephone number and acceptance of being queued, the telephone number recorded and the call is disconnected; when an agent becomes available will places a call back to the caller for a specified amount of delay time (col. 2, lines 13-55).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings of Livanos into the teachings of Khalatian and Kumar for the purpose of calculating an approximate time before an agent will become available to place a call back to caller and inform the caller of the approximate delay.

As to claim 17, Livanos teaches the computerized-method of claim 15, wherein the computerized-method further comprising conducting an attempt to establish a session with a contact that is associated to the rescheduled rejected interaction at the specified date and time, and the agent or an agent in the team of agents (col. 2, lines 35-55 – where Livanos discussed an incoming call from a caller and there is no agent is available to handle the call, caller prompted for telephone number and acceptance of being queued; when an agent becomes available will places a call back to the caller for a specified amount of delay time).
As to claim 18, Livanos teaches the computerized-method of claim 14 when the attempt is unsuccessful at establishing a session with the contact that is associated to the interaction (Fig. 8, NO answer 814; col. 8, lines 1-6), the computerized-method further comprising, receiving from the agent a request to: (i) reschedule the interaction (col. 2, lines 13-55 – where Livanos discussed an incoming call from a caller and there nd try) or to finalize which will prevent further actions (Fig. 8, 822 purge ticket; col. 2, lines 18-55 - if the caller positively indicates for a call back when an agent becomes available then the caller provides the telephone number and the call is disconnected until an agent becomes available and the caller is connected to the agent); (iii) queue the interaction in the personal queue of the agent (col. 8, lines 1-13, col. 2, lines 25-55) or in the queue of the team of agents; and Khalatian teaches (ii) alter the communication channel type (Figs. 5E and 7A-&C and related text – where Khalatian discussed agent selects options including take as chat to initiate a chat session with the customer or take as call to initiate a voice call with the customer, hence it would have obvious to alter the communication channel in order to have a chat channel to perform chatting with customer and voice channel to perform voice call with customer), (iii) queue the interaction in the personal queue of the agent (abstract, [0004-0005, 0095]).

6.	Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Khalatian, Kumar, and Livanos in view of Peterson et al. (US Patent 7,039,166).
As to claim 19, Livanos teaches the computerized-method of claim 14 when the attempt is unsuccessful at establishing a session with the contact that is associated to the interaction (Fig. 8, items 812, 814 NO answer; col. 8, lines 1-6). Khalatian, Kumar, 
Peterson teaches the observer takes notes (annotates) on the portion of the call to manually create a record of questions, answers, and comments exchanged between the caller and the agent (col. 13, lines 38-51).
It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings of receiving notes and comments exchanged between the caller and the agent taught by Peterson into the teachings of the attempt is unsuccessful at establishing a session with the contact that is associated to the interaction taught by Livanos into the teachings of Khalatian and Kumar for the purpose of detecting behaviors and supplement notes taken by observers about behaviors.
Allowable Subject Matter
7.	Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-12 objected because they depend on objected claim 9.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

10.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,666,806. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent 10,666,806 with obvious wording variations.

U.S. Patent Application 16/846,443
U.S. Patent 10,666,806
A computerized method for maximizing capacity of an agent in a contact center by omni session handling, the computerized method comprising:
A computerized method for maximizing capacity of an agent in a contact center by omni session handling, the computerized method comprising:
retrieving two or more interactions from a Customer Relations Management (CRM) database based on a requirement for an outreach to be stored in a queue of proactive contacts;
retrieving two or more interactions from a Customer Relations Management (CRM) database based on a requirement for an outreach to be stored in a queue of proactive contacts;
allocating a queue of two or more interactions out of the retrieved two or more interactions to an agent or to a team of agents;
allocating a queue of two or more interactions out of the retrieved two or more interactions to an agent or to a team of agents;

presenting the agent or an agent in the team of agents with a digital preview of two or more interactions from the queue of two or more interactions for consideration via a display unit, while the agent is handling one or more interactions; and
receiving from the agent a decision upon review of the presented digital preview of the two or more interactions,
wherein at least one contact is associate to the interactions.
receiving from the agent a decision upon review of the presented digital preview of the two or more interactions,
wherein at least one contact is associate to the interactions,

wherein the received decision is to accent the interaction,

wherein the computerized method further comprising receiving from the agent: (i) a communication channel type to perform the accented interaction; and (ii) a priority relative to other pending interactions to determine a priority relative to other pending interactions to determine a priority in a personal queue of the gent or in a queue of a team of agents,

wherein the computerized method further comprising retrieving an interaction from the personal queue of the agent or in a queue of a team of agents and checking the amount of concurrent sessions via the received communication channel type, and

wherein the amount of concurrent sessions via the received communication channel type is less than a predefined amount of concurrent sessions, the computerized method further comprising conducting an attempt to establish a session with a contact that is associated to the accented interaction and the agent or an agent in the team of agents, via the received communication channel type and according to the received priority.


The examiner also notes that claims 2-4, 7, 11-20 of the ‘443 Application respectively corresponds to Claims 2-4, 5, 6-15 of the ‘806 Patent.
Response to Arguments
11.	Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. Applicant mainly argues that Khalatian and Kumar do not teach presenting the agent or an agent in the team of agents with a digital preview of two or more interactions and receiving from the agent a decision upon review of the presented digital preview of the two or more interactions; “Khalatian merely discloses a presentation of a preview of only one interaction”; “Khalatian which merely discloses a decision taken by the agent as to what type of response to take with regards to one specific interaction”. Examiner respectfully disagrees. Khalatian teaches Figs. 5D, 5E, and 13E which teaches customer contact 535 box of the figures comprises two or more interactions with Arthur – Chatting; Paul – Chatting; Vladmir – Waiting and Fig. 13E customer contact comprises two or more interactions with Arthur – Chatting; Paul – Chatting and Active; Vladmir – Chatting. Examiner provides legible copies of Figs. 5D, 5E, and 13E from Khalatian (2016/0182721) now patent US 9,967,399 or patent application 14/851268, as a courtesy, that Applicant also can obtain these figures from public pair.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652